NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                               901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                               CORPUS CHRISTI, TEXAS 78401
                                                                               361-888-0416 (TEL)
JUSTICES
                                                                               361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                               HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                               ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                            100 E. CANO, 5TH FLOOR
                                                                               EDINBURG, TEXAS 78539
                                                                               956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas                  956-318-2403 (FAX)

                                                                               www.txcourts.gov/13thcoa

                                           June 25, 2015

      Hon. Vance W. Gonzales                          Hon. Sergio J. Sanchez
      Hidalgo County District Attorney's Office       4842 S. Jackson Road
      100 N. Closer                                   Edinburg, TX 78539
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Hon. Ricardo P. Rodriguez
      Hidalgo County District Attorney
      100 N. Closner
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00540-CR
      Tr.Ct.No. CR-12-10873-H
      Style:    THE STATE OF TEXAS v. YESICA ATANAY CARRIZALES PIEDRA



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                                  Very truly yours,



                                                  Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: County Court at Law No. 8 (DELIVERED VIA E-MAIL)
           Hon. Arturo Guajardo Jr., Hidalgo County Clerk (DELIVERED VIA E-MAIL)